DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (US 20150120094 A1) in view of Kawai et al. (WO2014010084-A1).

Regarding claim 1:
Kimchi et al. disclose a substrate working system comprising: 
a component storage spaced apart from the plurality of substrate working apparatuses and that configured to store at least one of a device and the component to be used by the substrate working apparatuses (secure delivery location 400 having a storage compartment, is configured to store the container or inventory which can be taken by the angled support arms 316A, 316B on the UAV, [0067]-[0069], [0075]); and 
a component conveyance flight vehicle configured to convey a conveyance article by flying from the component storage to a predetermined position corresponding to a predetermined substrate working apparatus while holding the conveyance article including at least one of the device and the component based on necessary article information of the substrate working apparatuses (the UAV configured to aerially transport the inventory from the material handling facility to a storage compartment corresponding to the secure delivery location 400 while carrying the inventory based on the inventory information of the command component, [0044], [0067] and [0124]); and 
 a controller configured to make the component conveyance flight vehicle fly over the substrate working apparatuses (the control station 401 make the UAV fly out to replace and retrieve containers 480 from the opening of the top of the storage compartment 403,405, 407, 409 locate on the top of the secure delivery location 400, [0077], [FIG. 4]) so as to convey the conveyance article at a short distance from the component storage to the predetermined position (intended use).

In the same field of endeavor, Kawai et al. teach a substrate working system (work modules 13, [0014]) comprising a plurality of substrate working apparatuses, configured to perform work on a substrate on substrate on which a component is mounted (having multiple mounter modules 12 which mount electronic components on the circuit board B, [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi et al. in view of Kawai et al. to operate such that a substrate working system comprising a plurality of substrate working apparatuses configured to perform work on a substrate on which a component is mounted.
One of ordinary skill would have recognized that doing for a benefit of better and complex performance.
Regarding claim 2:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, further comprising 
a controller configured to acquire the necessary article information from the plurality of substrate working apparatuses (the UAV having a control system 210 configured to receive items information from the command component, [0020], [0037], [0067]-[0068]); 
wherein the component conveyance flight vehicle is configured to convey the conveyance article based on the necessary article information acquired by the controller (the UAV transport the items based on the items information received by the control system 210, [0020], [0067]-[0068]).
Regarding claim 3:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, wherein 
the component conveyance flight vehicle is configured to perform autonomous flight to fly while being automatically operated (UAV is configured to autonomously deliver items and autonomously retrieve the inventory from the source location to a delivery location, which one of ordinary skill can easily interpret as automatically operate, [Abstract], [0020]); 
and the controller is configured to control the component conveyance flight vehicle in a state of holding the conveyance article to autonomously fly from the component storage to the predetermined position based on the necessary article information (the control system 210 is configured to control the UAV to securely hold the inventory or items and autonomously transport it from the source location to a delivery location based on the items information, [0020], [0044]).
Regarding claim 4:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, wherein the controller is configured to acquire degrees of request in which the plurality of substrate working apparatuses request the conveyance article based on the necessary article information of the plurality of substrate working apparatuses (the control system 210 configured to receive a request through UAV management system 526 to add or remove more compartment modules in which the command component request the items based on the increase demand information, of the command component, [0067], [0079]).

Regarding claim 5:
Kimchi et al. as modified remain as applied above.
The substrate working system according to claim 2, wherein the component conveyance flight vehicle is configured to hold a plurality of conveyance articles; and the controller is configured to control the component conveyance flight vehicle to hold the plurality of conveyance articles in a reverse order of an order in which the component conveyance flight vehicle conveys the plurality of conveyance articles (the control system 210 of the UAV control the arms 316 and capable of  transport and delivery of containers that contains items, [0033], [0044]-[0045]).
Regarding claim 6:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system, wherein the controller is configured to perform control of any of determining a flight path along which the component conveyance flight vehicle conveys the conveyance article in a flight area set in advance based on arrangement positions of the substrate working apparatuses, and is configured to determine the flight path in an area other than a flight prohibited area set in advance (wherein the control system 210 is configured to perform control determining a navigation path along which the UAV transport the container to positions of the secure delivery location 400 set in advance based on arrangement positions of the storage compartment modules, [0077], [0126], [0134]).

Regarding claim 8:
Kimchi et al. as modified remain as applied above.
The substrate working system, wherein the conveyance article includes a reel including a through-hole provided in the vicinity of the position of the center of gravity in the plan view and through which the shaft member passes, and that is configured to store the component to be mounted on the substrate (in the inventory engagement mechanism 314 has been well design to hold the inventory 302 using the angled support arms 316A, 316B, [0045]).
Regarding claim 9:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 10:
Kimchi et al. disclose a method for conveying a component in a substrate working system comprising: 
acquiring necessary article information is acquired from the plurality of substrate working apparatuses (receiving items information from the command component, [0020], [0037], [0067]-[0068]); 
and operating a component conveyance flight vehicle to convey a conveyance article by flying from a component storage, spaced apart from the plurality of substrate working 
Kimchi et al. does not explicitly teach a method for conveying a component in a substrate working system comprising a plurality of substrate working apparatuses that are configured to perform work on a substrate on which the component is mounted;

In the same field of endeavor, Kawai et al. teach a method for conveying a component in a substrate working system comprising a plurality of substrate working apparatuses that are configured to perform work on a substrate on which the component is mounted (having multiple mounter modules 12 which mount electronic components on the circuit board B, [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi et al. in view of Kawai et al. to operate such that a substrate working system comprising a plurality of substrate working apparatuses configured to perform work on a substrate on which a component is mounted.
One of ordinary skill would have recognized that doing for a benefit of better and complex performance.
Regarding claim 16:
Kimchi et al. as modified remain as applied in claim 1.

Regarding claim 17:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 18:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).

Regarding claim 19:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Regarding claim 20:
Kimchi et al. as modified remain as applied above.
Kimchi et al. further teach the substrate working system according, wherein the predetermined position includes at least one of a position in a vicinity of the predetermined substrate working apparatus and a position in a vicinity of an operator who performs the work on the predetermined substrate working apparatus (the delivery system includes a secure delivery location 400 and a position of an operator of the server system 520 operating the UVA management system including the remote computing resource(s) 510, [FIG. 5], [0159]).
Claim 7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (US 2015/0120094 A1) in view of Kawai et al. (WO2014010084-A1) and in view of Tang (US 2016/0340006 A1).
Regarding claim 7:
Kimchi et al. as modified, teach all the limitations except the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a 

In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604,  [0119], [FIG. 6A&B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kimchi et al. in view of Tang to operate such that the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
One of ordinary skill would have recognized that doing so for greater stabilization.
Regarding claim 11:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi et al. in view of Tang to operate such that the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
One of ordinary skill would have recognized that doing so for a benefit to hold an object to the drone for a delivery.
Regarding claim 12:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and 
Regarding claim 13:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.

In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604, [0119], [FIG. 6A&B]).
Regarding claim 14
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.
In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the 
Regarding claim 15:
Kimchi et al. as modified remain as applied above.
Kimchi et al. as modified further teach all the limitations excerpt the substrate working system, wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article.

In the same field of endeavor, Tang teach wherein the component conveyance flight vehicle extends in a vertical direction from a vicinity of a position of a center of gravity of the component conveyance flight vehicle in a plan view, and includes a shaft member that is configured to hold the conveyance article (the drone 602 show extends in a vertical direction and includes a shaft 614 attached on the middle of the drone 602 capable to carry object such as  a propeller 604, [0119], [FIG. 6A&B]).
Response to Amendment
Claims 1-20 are pending.
Claim 1 has been amended.


Response to Arguments
Applicant’s argument filed on 07/22/2021, has been fully considered but is not persuasive.
The applicant argues that Kimchi and Kawai, either taken alone or in combination, fail to disclose, teach or suggest at least one feature recited in the amended claim 1. As shown in the foregoing amendments and arguments, claim 1 was amended to incorporate the following features:  "a controller configured to make the component conveyance flight vehicle (3) fly over the substrate working apparatuses (1, 1...) so as to convey the conveyance article (20) at a short distance. With Feature A noted here in above, the unmanned aerial vehicle (3) can convey the conveyance article (20) at the shortest distance from the component storage (2) to the predetermined component mounting apparatus 1 by flying over the plurality of component mounting apparatuses (1, 1, ..) without an operator bypassing the plurality of component mounting apparatuses (1, 1, ..) on the ground. In other words, the operator does not need to move back and forth between or around the mounting apparatuses, resulting in reducing the work burden on the operator. Thus, the time required to convey the conveyance article (20) to the substrate working apparatus can be reduced from the component storage (2) to the predetermined position (11) [hereinafter referred to as Feature A]".
Applicant has amended claim 1 by adding a feature A. "a controller configured to make the component conveyance flight vehicle (3) fly over the substrate working apparatuses (1, 1...) so as to convey the conveyance article (20) at a short distance”. 
Examiner rejected the new limitation “a controller configured to make the component conveyance flight vehicle fly over the substrate working apparatuses” over Kimchi et al. (please see Para. [0077] and [FIG. 4]. 
so as to convey the conveyance article at a short distance from the component storage to the predetermined position” has been considered as intended use.
The following “without an operator bypassing the plurality of component mounting apparatuses (1, 1...) on the ground. In other words, the operator does not need to move back and forth between or around the mounting apparatuses, resulting in reducing the work burden on the operator. Thus, the time required to convey the conveyance article (20) to the substrate working apparatus can be reduced” is not currently claimed and is thus not persuasive. 
Applicant further argues that on claim 1, Kawai does not disclose or remotely suggest the possibility of conveyance of the components to the mounting module (12) with the use of a component conveyance flight vehicle.
Examiner disagrees. While Kawai does not disclose or remotely suggest the possibility of conveyance of the components to the mounting module (12) with the use of a component conveyance flight vehicle, note that Kawai was not relied upon for this feature, and the applied Kimchi reference discloses the feature; please see at least Para. [0064] and [0124].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/BRIGHT DJIEKPOR/Examiner, Art Unit 4166   
                                                                                                                                                                                                     /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663